               Case 15-05019-gwz          Doc 214     Entered 12/14/18 15:19:10          Page 1 of 2
NVB 9014(a) (Rev. 8/15)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                        BK−13−51237−gwz
                                                               CHAPTER 7
 PAUL A. MORABITO ,
                                    Debtor(s)
                                                               Adversary Proceeding: 15−05019−gwz


 JH, INC., et al,
                                    Plaintiff(s)               NOTICE OF HEARING

 v.                                                            Hearing Date:      12/20/18
                                                               Hearing Time:      03:00 PM
 PAUL A. MORABITO, et al,
                                    Defendant(s)




NOTICE IS GIVEN that a Hearing will be held before a United States Bankruptcy Judge. Hearing information is as
follows:

           Hearing Date:                 12/20/18
           Hearing Time:                 03:00 PM
           Hearing Location:             GWZ−Courtroom 1, Young Bldg.
                                         300 Booth Street
                                         Reno, NV 89509


NOTICE IS FURTHER GIVEN that the hearing relates to the following entry on docket:

          165 − Application for Authorization to Register Judgment Filed by MARK M. WEISENMILLER on
          behalf of BERRY−HINCKLEY INDUSTRIES, JERRY HERBST, JH, INC. (WEISENMILLER,
          MARK)

          173 − Ex Parte Motion to Examine Judgment Debtor Filed by MARK M. WEISENMILLER on behalf of
          BERRY−HINCKLEY INDUSTRIES, JERRY HERBST, JH, INC. (WEISENMILLER, MARK)

          191 − Motion to Compel Compliance with the Subpoena to Robison Sharp Sullivan Brust Filed by
          MARK M. WEISENMILLER on behalf of BERRY−HINCKLEY INDUSTRIES, JERRY HERBST, JH,
          INC. (WEISENMILLER, MARK)

This hearing is scheduled for the following reason:

          The Court may hear further argument regarding the pending motions, and intends to render oral rulings.
          Parties shall participate telephonically..

The court's hearing calendar for the date scheduled by this Notice may be viewed at www.nvb.uscourts.gov up to five
days before the scheduled hearing date to determine whether or not the hearing has been kept on calendar.



Dated: 12/14/18
Case 15-05019-gwz   Doc 214   Entered 12/14/18 15:19:10   Page 2 of 2




                                 Mary A. Schott
                                 Clerk of Court
